Citation Nr: 9907480	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected Raynaud's disease, currently evaluated as 20 
percent disabling.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which granted 
service connection for Raynaud's disease, establishing a 
20 percent disability evaluation effective July 8, 1997, and 
denied entitlement to nonservice-connected pension benefits, 
including extraschedular entitlement to a pension. 

The Board notes that in a statement dated in April 1998, the 
veteran essentially contended that his service-connected 
Raynaud's disease is either causally related to, or 
aggravates, his non service-connected bipolar disorder.  This 
issue has not yet been addressed by the RO and therefore the 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's service-
connected Raynaud's disease is productive of episodes of 
redness of all fingers, some changes of the tips of the 
fingers and finger nails, with subjective complaints of daily 
attacks of pain, constant blanching, rubor and flushing of 
the fingers on both hands, with increased frequency in cold 
weather.

2.  An exceptional or unusual disability picture is not 
present in this case.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability evaluation for 
Raynaud's disease affecting both the right and left hands are 
met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1998);  38 C.F.R. 
§§  4.21, 4.25, 4.26, 4.104, Diagnostic Code 7122 (1998).

2.  The assignment of an additional disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 100 percent 
evaluation for his service-connected Raynaud's disease , 
which he contends is so disabling that it precludes him from 
employment.  

The Board believes that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected Raynaud's disease.  38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

Factual Background

In July 1997, the veteran submitted a request to reopen his 
previously denied claim of entitlement to service connection 
for Raynaud's disease.  The veteran also claimed entitlement 
to nonservice-connected pension benefits on the basis of 
several claimed disabilities.  

A VA outpatient report pertaining to the veteran's treatment 
at the VA Medical Center (VAMC) in San Antonio, Texas in 
April 1994 noted that the veteran complained of his fingers 
getting cold, and reported a history of ulcers on his 
fingertips.  On examination, cold digits with blanching and 
mottled appearance were identified, pulses were 2+ and equal 
in both upper extremities.

Treatment records pertaining to the veteran from the Texas 
Department of Mental Health and Mental Retardation dating 
from June 1994 to April 1995 showed several periods of in-
patient treatment for alcohol-related diagnoses.  These 
records are without any reference to complaints of Raynaud's 
disease or related symptoms.

VAMC treatment records pertaining to the veteran's in-patient 
treatment for alcohol abuse and psychiatric problems in April 
1996 show that though a diagnosis of the disease was noted, 
the veteran did not have any complaints relating to Raynaud's 
disease during his five-day hospitalization period.  Reports 
dating from several periods of in-patient mental health and 
alcohol abuse treatment from October 1995 through March 1997 
show a history of Raynaud's disease, but do not show any 
positive findings or complaints relating to Raynaud's 
disease, and show no cyanosis or other abnormality of the 
extremities on examination. 

VAMC treatment records from November 1996 show that the 
veteran sought treatment for Raynaud's disease and other 
complaints.  No positive findings of current symptoms related 
to Raynaud's disease were reported, though medication for the 
disease was listed. 

In September 1997, following the veteran's request to reopen 
his claim for service connection, he underwent a VA 
examination to evaluate his current disabilities.  On 
examination for the veteran's claimed Raynaud's disease, some 
redness was noted on the distal phalanx of all fingers, as 
were some changes around the fingernails and the tips of the 
fingers.  The veteran's pulses were essentially normal.  The 
veteran reported no pain at the time of the examination, but 
reported continued pain and numbness in his finger tips since 
service.  He also reported that he was unable to use his 
hands to work outside in cold weather, or inside with cold 
materials, and that use of vibratory instruments or machinery 
caused increased pain.  He reported having to wear gloves 
from September through the spring, despite his living in a 
relatively mild climate.  The veteran reported working in 
service as a communications lineman in Korea for thirteen 
months, at which time he was exposed to working in cold 
weather, climbing telephone poles.  He reported having to 
stop work and warm his hands in order to continue.  Upon 
review of the evidence of record, the examiner concluded that 
the veteran's Raynaud's disease was the result of cold 
exposure to the veteran's hands during service.

In October 1997, a past medical history of Raynaud's disease 
was noted.  However, no current assessment was stated with 
relation to the condition.  In November 1997, the veteran 
complained that the symptoms of Raynaud's did not improve 
with the current medication, and it was discontinued.  The 
only recorded symptom of the disease was cold finger tips.  
On a visit soon thereafter, the veteran reported that his 
Raynaud's disease was "ok", and no changes were noted on 
examination.  

On evaluation in March 1998, the veteran reported no 
improvement of the disease with medication, and he had 
reportedly discontinued its use on his own, following an 
episode in which he hit his head.  He reported that he was 
unable to work as a cook/chef due to Raynaud's disease, and 
that he had lost several jobs in six weeks.  On evaluation, 
no sclerodayly was identified, though rubor at the ends of 
the fingertips was noted.  The physician noted that the 
veteran complained of increasing disability associated with 
Raynaud's disease, and referred him to the rheumatology 
clinic for further evaluation.

In April 1998, the veteran was evaluated in the rheumatology 
clinic in connection with his Raynaud's disease.  The veteran 
reported severe pain in all fingers with cold exposure or 
trauma.  He reported that medication previously prescribed 
either did not help, or was not tolerated well due to his 
hypertension.  He denied dysphagia, rash, scleroderma, or a 
family history of systemic lupus erythematosus.  Upon 
evaluation of the veteran's extremities, the examiner noted 
no temperature, no open ulcers, no sclerodactyly, no signs of 
dilated capillaries in the nailbeds.  

The examiner stated an assessment of apparent primary 
Raynaud's syndrome, which appeared to be "doing quite well" 
for a long-standing condition.  No gross abnormality of the 
fingers was identified.  X-rays of the hands were requested, 
and new medication was prescribed.  The April 1998 report of 
bilateral hand x-rays revealed no bony, joint space or soft 
tissue abnormalities.  No additional abnormalities were noted 
on follow-up from laboratory testing.  The day after his 
rheumatology consultation, the veteran complained of foot 
pain, and though Raynaud's disease was again referred to, 
there was no mention of a connection between the veteran's 
foot complaints and Raynaud's disease.

In May 1998, the veteran submitted a personal statement with 
his substantive appeal, VA Form 9.  He reported that he 
experienced constant attacks of severe finger pain, ulcerated 
tips of the digits and attacks of blanching, rubor and 
flushing.  He described attacks occurring from six to 
eighteen times per day, depending on the temperature and his 
activities.  He stated that his condition was worsening over 
time, and that no medication prescribed to alleviate his 
symptoms had been successful.  He contended that he was 
unable to work because of Raynaud's disease, and stated that 
his recent work as a cook was hampered by the condition 
because he was required to work with cold or frozen food.  He 
referred to his recent job record, which he contended showed 
that he was unable to hold a job due to his disability.  In 
addition to a 100 percent evaluation, the veteran contended 
that he was entitled to an extraschedular rating.


The veteran also submitted a statement dated in March 1998 
from E. Q., who identified herself as the veteran's 
girlfriend.  Ms. Q. stated that she had observed that the 
veteran's hands and feet were often "ice cold", that they 
were sometimes discolored, that he sometimes had muscle 
spasms in his hands, that the skin on the tips of his fingers 
was tight, that cuts or burns on the veteran's hands took a 
long time to heal, and that when he bumped his fingers 
against something, he would scream in pain.  She also 
reported that from approximately October to April, the 
veteran dressed very warmly to go outside, and that their 
outdoor activities were limited due to his constantly feeling 
cold.  She reported that the veteran's Raynaud's disease 
affected his ability to maintain employment.

The veteran was scheduled for a personal hearing before a 
hearing officer at the RO in July 1998, but he canceled his 
scheduled hearing.

Relevant Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155;  38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a), 4.1 (1998).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir.1997) and cases cited therein.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied;  if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).


The rating criteria for Raynaud's disease changed in December 
1997, after the July 1997 filing of the veteran's claim of 
entitlement to an increased disability rating.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and we so hold will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."

The rating criteria for evaluation of Raynaud's disease which 
was in effect prior to December 11, 1997 provided that a 
20 percent evaluation was warranted for Raynaud's disease 
with occasional attacks of blanching or flushing;  a 
40 percent evaluation was warranted for frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis;  
a 60 percent evaluation was in order for multiple painful 
ulcerated areas;  and a 100 percent evaluation was warranted 
for a severe form of the disease with marked circulatory 
changes such as to produce total incapacity or to require 
house or bed confinement.  38 C.F.R. § 4.104, Diagnostic Code 
7117 (1997).  A note following the rating criteria provided 
that the schedular evaluations in excess of 20 percent under 
Diagnostic Code 7117 are for application to unilateral 
involvements.  With bilateral involvements, separately 
meeting the requirements for evaluation in excess of 
20 percent, 10 percent will be added to the evaluation for 
the more severely affected extremity only, except where the 
disease has resulted in an amputation.  The resultant 
amputation rating will be combined with the schedular rating 
for the other extremity, including the bilateral factor, if 
applicable.  The 20 percent evaluations are for application 
to unilateral or bilateral involvement of both upper and 
lower extremities.  38 C.F.R. § 4.104, DC 7117.

Effective December 11, 1997, the criteria for evaluating 
Raynaud's syndrome provides a 10 percent evaluation for 
characteristic attacks occurring one to three times per week;  
a 20 percent evaluation for characteristic attacks occurring 
four to six times per week;  a 40 percent evaluation for 
characteristic attacks occurring at least daily;  a 
60 percent evaluation with two or more digital ulcers and 
history of characteristic attacks;  and a 100 percent 
evaluation for two or more digital ulcers plus autoamputation 
of one or more digits and a history of characteristic 
attacks.  The note which follows these ratings explains that 
for the purpose of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.  
38 C.F.R. § 4.104, DC 7117 (1998).

The Rating Schedule as amended in December 1997 also provides 
revised language to address residuals of cold injuries 
(previously characterized as "frozen feet, residuals of 
(immersion foot)", 38 C.F.R. § 4.104, DC 7122 (1997)).  The 
newly revised rating criteria provides for a 10 percent 
evaluation for residuals of a cold injury with pain, 
numbness, cold sensitivity, or arthralgia;  a 20 percent 
evaluation for pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out lesion, 
or osteoarthritis) of the affected parts;  a 30 percent 
evaluation for residuals of a cold injury with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, 
x-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  The notes 
which follow these criteria explain that (1) amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes;  and that (2) each affected part (hand, 
foot, ear, nose) is to be evaluated separately and the 
ratings combined, if appropriate, in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, DC 7122 
(1998).

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  This 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities, including the bilateral 
factor, will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26 (1998).

Analysis

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected Raynaud's disease has 
previously been evaluated under the rating criteria for 
Raynaud's disease pursuant to 38 C.F.R. § 4.104, DC 7117, and 
found to be 20 percent disabling under the "old" criteria.  
The RO also provided the veteran with the "new" criteria, 
in effect after December 11, 1997.  38 C.F.R. § 4.104, DC 
7122 was also revised effective December 11, 1997, and the 
latest version provides rating criteria for evaluating 
residuals of cold injuries without restriction to the feet.  
The change in the regulation has provided a new diagnostic 
code which may be applied to the veteran's Raynaud's disease, 
which has been shown only to affect his fingers and hands, 
because the disability has been identified as a residual of 
an in-service cold injury.  

Pursuant to the Court's holding in Karnas, the Board has 
evaluated the veteran's claim of entitlement to an increased 
evaluation under both the new and old criteria for Raynaud's 
disease or syndrome, as well as the new criteria for 
residuals of cold injuries, to determine which version of the 
regulations is the most appropriate and the most favorable to 
the veteran.

The Board has determined that the most favorable rating for 
the veteran's service-connected Raynaud's disease is rendered 
by applying the current Rating Schedule for residuals of cold 
injuries, pursuant to 38 C.F.R. § 4.104, DC 7122 (1998).  For 
the reasons set forth below, application of these criteria 
address the veteran's disability and provide the veteran with 
the most favorable outcome.

The veteran has reported daily pain, blanching, rubor and 
cold sensitivity in the fingers of both hands.  On VA 
examination in September 1997, some redness on the distal 
phalanx of all fingers, and some changes around the 
fingernails and tips of all fingers was also noted.  However, 
on subsequent evaluations, including a VA rheumatology 
evaluation in April 1998, no abnormalities of the fingernails 
were observed on examination.  In 1994, the veteran reported 
a history of ulcers on his fingers.  Nevertheless, there is 
no medical evidence showing any recent digital ulcers, and no 
amputation of any digits is noted in the record.

Under the rating criteria for Raynaud's disease in effect 
prior to December 11, 1997, the veteran meets the criteria 
for a 20 percent evaluation because the evidence of record 
shows occasional attacks of blanching or flushing.  However, 
the record does not show frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis.  Cyanosis is 
one of three symptoms required to be shown on a frequent 
basis in order to warrant a 40 percent evaluation under the 
pre-December 11, 1997 criteria for Raynaud's disease.  The 
veteran has not alleged any episodes of cyanosis, and 
cyanosis has been shown to be absent has not been noted on 
all recent examinations.  Therefore, a 40 percent evaluation 
is not shown to be warranted pursuant to 38 C.F.R. § 4.104, 
DC 7117 (1997).  The veteran is not entitled to either a 
60 percent or an 80 percent evaluation under the old 
criteria, because there is no evidence of any ulceration of 
the digits, and no evidence of marked circulatory changes 
such as to produce total incapacity or to require house or 
bed confinement.  The Board finds that the absence of any 
evidence showing the incurrence of frequent cyanosis in 
relation to his service-connected Raynaud's disease results 
in a disability picture which more closely resembles a 
20 percent evaluation.  The preponderance of the evidence is 
against an increased evaluation under 38 C.F.R. § 4.104, DC 
7117 (1997).  See Gilbert, 1 Vet. App. 49, 55.

Evaluation of the evidence of record under the current 
criteria for evaluation for Raynaud's syndrome reveals that 
the veteran has reported attacks of color changes of the 
digits with frequent pain, though not paresthesia, 
precipitated by exposure to cold.  The medical evidence of 
record shows that the veteran's complaints have been 
associated with Raynaud's disease, and the Board will 
therefore consider these to be sufficiently characteristic of 
Raynaud's disease for the purpose of evaluating his claim.  
The veteran contends that he experiences these symptoms on an 
almost daily basis, with greater frequency during the colder 
months.  On the basis of the veteran's subjective complaints, 
the Board finds that a 40 percent evaluation would be 
warranted under 38 U.S.C.A. § 4.104, DC 7117 (1998).  
However, there is no evidence of any recent history of 
digital ulcers or any autoamputation, and thus an evaluation 
in excess of 40 percent is not warranted.  The Board notes 
that the 40 percent evaluation under the new rating criteria 
applies to the disease as a whole, regardless of the fact 
that it effects fingers on both hands.  See "Note" 
following DC 7117 (1998).  Therefore, application of the 
bilateral factor would not be appropriate, and no additional 
rating would be in order.

As noted above, the evidence of record shows that the 
veteran's Raynaud's disease is a residual of a cold injury 
incurred during service.  Therefore, the Board will also 
consider the rating criteria for cold injuries, as amended 
effective December 11, 1997.  The evidence of record shows 
that the veteran meets the requisite combination of criteria 
for a 30 percent evaluation.  Specifically, the Board finds 
evidence of pain, cold sensitivity, and nail abnormalities 
and color changes of the fingers.  Though these symptoms were 
not demonstrated on the most recent (April 1998) examination, 
they were observed on VA examination in September 1997, which 
the Board considers to be sufficiently current to warrant 
consideration as demonstrative of current symptomatology.  
Moreover, the Court has indicated that when the pertinent 
disorder is subject to fluctuations, the VA's duty to assist 
includes an adequate examination conducted during an active 
stage of the disorder. Ardison v. Brown, 6 Vet. App 405 
(1994).  Thus, the September 1997 examination findings are 
more probative than those of the April 1998 examination. 

An award of 30 percent is the maximum rating available for 
residuals of a cold injury under 38 C.F.R. § 4.104, DC 7122 
(1998).  The Board notes that pursuant to Note (2), each of 
the veteran's hands must be evaluated separately and combined 
in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. 
§ 4.104, DC 7122 (1998).  Thus, application of the bilateral 
factor is warranted in the veteran's case, and a combined 
evaluation of the veteran's disability under DC 7122 (1998) 
would result in an evaluation 30 percent for each hand, 
combined pursuant to 38 C.F.R. § 4.25 for a rating of 
51 percent, plus 10 percent of 51, or an additional 5 percent 
to be added before any further combining of disabilities 
takes place.  Therefore, the Board finds that an evaluation 
of 55, rounded to 60 percent (because there are no other 
service-connected disabilities) under the new regulations for 
evaluating residuals of cold injuries is more favorable to 
the veteran than a 40 percent evaluation for Raynaud's 
syndrome under the new criteria for the disability pursuant 
to DC 7117.  Because this evaluation is the most favorable 
evaluation which may be provided for the veteran's disability 
under the existing regulations, the Board finds that 
application of 38 C.F.R. § 4.104, DC 7122 is the most 
appropriate rating criteria in this case.  See Butts, 5 Vet. 
App. at 538;  Pernorio, 2 Vet. App. at 629;  Tedeschi, 7 Vet. 
App. at 414.

The Board has considered the application of Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20 1999), and finds 
that the 30 percent rating for each of the veteran's hands 
accurately reflects the level of the veteran's disability 
from the date of his claim, July 1997.  Therefore, staged 
ratings are not required.  

Extraschedular rating

The Board notes that the RO, in the Statement of the Case in 
March 1998 and the Supplemental Statement of the Case in 
September 1998, concluded that an extraschedular evaluation 
was not warranted for the veteran's disability.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1998).  As noted 
above, the RO has addressed the matter of the assignment of 
an extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Although the veteran is not employed, and he reports that he 
had lost several jobs over the course of the last several 
years due to Raynaud's disease, other medical treatment 
records show that the veteran's difficulty in maintaining 
employment is the result of his alcohol abuse and/or 
psychiatric disabilities.  The veteran has been inconsistent 
in his reports to medical professionals as to the reasons for 
his losing employment, and his credibility is brought into 
question by these contradictory statements.  It is the 
responsibility of the Board to assess the credibility of the 
veteran's statements.  See Madden, 125 F.3d 1477.  The Board 
has assessed the veteran's claim that he is unemployable as a 
result of his service-connected disability, and finds that 
this claim is not credible.  The medical evidence of record, 
which has been discussed in extensive detail above, does not 
show that the veteran's Raynaud's disease is so severe as to 
warrant a rating in excess of that provided in the schedule.  
In particular, the Board notes that objective manifestations 
have not been exhibited on the most recent examinations, and 
no hospitalization has been required for the disability.  
Indeed, when the veteran has been hospitalized for other 
conditions, he has not complained of symptoms associated with 
Raynaud's disease.  

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, an extraschedular evaluation is not 
warranted.


ORDER

An evaluation of 60 percent for residuals of a cold injury 
affecting both hands is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.


REMAND

The veteran contends that he is entitled to nonservice-
connected pension benefits on the basis of his inability to 
obtain or maintain gainful employment as a result of his 
disabilities.  

The Board notes that the veteran has been evaluated for 
several disabling conditions and has been the RO to be not 
qualified for a VA non service-connected pension benefits.  
The Board finds that further evaluation is in order to ensure 
that the veteran's disabilities are fully evaluated prior to 
a final determination as to this issue.  

First, the Board notes that the veteran is currently 
evaluated as having lumbosacral strain, which has been 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, DC 5295.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1998), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, the Board believes that inasmuch as the 
veteran's complaints primarily relate to pain and functional 
impairment of his low back, and because on VA examination, 
some limitation of motion was identified, the considerations 
of 38 C.F.R. §§ 4.10 and 4.40 must be adequately addressed 
but not in the most recent VA examination and rating action.  
Therefore, the Board finds that another examination of the 
veteran's service-connected low back disability is in order.

In addition, the veteran has been hospitalized several times 
for alcohol-related illness and for alcohol detoxification.  
The RO has identified one of the veteran's current 
disabilities as alcohol dependence, which is by statute and 
regulation a condition for which VA compensation and pension 
may not be awarded.  See 38 U.S.C.A. §§ 105, 1521 (a) (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.1(n), 3.301(b) (1998).  
However, the evidence of record also shows psychiatric 
diagnoses of bipolar disorder and depression and mood 
disorders.  The evidence of record is not clear as to whether 
the veteran's bipolar or depressive disorders are related to 
his alcohol dependency, or whether they are independent 
disabilities which would not be considered the result of the 
veteran's willful misconduct.  Therefore, a remand is in 
order to allow for a VA psychiatric evaluation and opinion as 
to this matter. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all medical care 
providers who provided treatment for any 
physical or psychiatric conditions since 
April 1998.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records referred to by the 
veteran which have not been previously 
obtained.  All available records should 
be associated with the claims folder, and 
any attempt to obtain these records 
should be specifically documented.

2.  When the above development has been 
completed to the extent possible, the RO 
should then schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of impairment caused by 
his low back disability, to include range 
of motion studies.  The veteran's claims 
folder and a copy of this remand must 
also be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  The 
examiner should specifically comment on 
any functional loss associated with the 
veteran's back disability, to include any 
demonstrated functional loss caused by 
pain.  The report of the examination 
should be associated with the veteran's 
claims folder.


3.  The RO should also schedule the 
veteran for a VA psychiatric evaluation 
to determine the nature, etiology and 
severity of the veteran's current 
psychiatric disabilities.  The veteran's 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
asked to state an opinion as to whether 
the veteran currently exhibits any 
psychiatric disability which is 
distinguishable from his alcohol 
dependency.  The report of the 
examination should be associated with the 
veteran's claims folder.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
nonservice-connected pension benefits, to 
include consideration of extraschedular 
entitlement to pension benefits.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

   Raynaud's disease is "a vascular disorder marked by recurrent spasm of the capillaries and esp[ecially] 
those of the fingers and toes upon exposure to cold, characterized by pallor, cyanosis and redness in 
succession, usu[ally] accompanied by pain, and in severe cases progressing to local gangrene."  Webster's 
Medical Desk Dictionary 604 (1986).  The terms "Raynaud's phenomenon" or "Raynaud's syndrome" are 
used to describe "the symptoms associated with Raynaud's disease."  Id.  See Watson v. Brown, 4 Vet. 
App. 309, 310 (1993).

- 3 -


- 1 -


